UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):December 15, 2009 GERBER SCIENTIFIC, INC. (Exact name of Registrant as specified in its charter) CONNECTICUT 1-5865 06-0640743 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 83 Gerber Road West, South Windsor, Connecticut 06074 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including area code: (860) 644-1551 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition The following table presents fiscal 2010 quarterly and year-to-date unaudited condensed consolidated statements of operations for the periods indicated, as adjusted for previously announced discontinued operations of FOBA, ND Graphics and Spandex Poland. For the Fiscal Quarters Ended For the Six Months Ended In thousands except per share data July 31, 2009 October 31, 2009 October 31, 2009 Revenue: Product sales $ 93,764 $ 103,546 $ 197,310 Service sales 16,824 16,614 33,438 110,588 120,160 230,748 Cost of Sales: Cost of products sold 68,784 74,646 143,430 Cost of services sold 9,777 10,294 20,071 78,561 84,940 163,501 Gross profit 32,027 35,220 67,247 Selling, general and administrative expenses 24,150 27,817 51,967 Research and development 4,428 4,532 8,960 Operating income 3,449 2,871 6,320 Other income (expense), net (1,005 ) (394 ) (1,399 ) Interest expense (942 ) (918 ) (1,860 ) Income from continuing operations before income taxes 1,502 1,559 3,061 Income tax expense (benefit) 359 (374 ) (15 ) Income from continuing operations 1,143 1,933 3,076 Loss from discontinued operations, net of taxes (629 ) (1,474 ) (2,103 ) Net income $ 514 $ 459 $ 973 Basic earnings (loss) per common share: Continuing operations $ 0.05 $ 0.08 $ 0.12 Discontinued operations (0.03 ) (0.06 ) (0.08 ) Basic earnings per common share $ 0.02 $ 0.02 $ 0.04 Diluted earnings (loss) per common share: Continuing operations $ 0.05 $ 0.08 $ 0.12 Discontinued operations (0.03 ) (0.06 ) (0.08 ) Diluted earnings per common share $ 0.02 $ 0.02 $ 0.04 2 The following table presents fiscal 2009 unaudited condensed consolidated statements of operations for the periods indicated, as adjusted for previously announced discontinued operations of FOBA, ND Graphics and Spandex Poland. For the Fiscal Quarters Ended For the Fiscal Year Ended In thousands except per share data July 31, 2008 October 31, 2008 January 31, 2009 April 30, 2009 April 30, 2009 Revenue: Product sales $ 129,190 $ 123,760 $ 88,752 $ 91,664 $ 433,366 Service sales 18,975 18,793 17,439 16,182 71,389 148,165 142,553 106,191 107,846 504,755 Cost of Sales: Cost of products sold 94,813 88,811 63,674 67,374 314,672 Cost of services sold 13,008 12,337 10,291 9,738 45,374 107,821 101,148 73,965 77,112 360,046 Gross profit 40,344 41,405 32,226 30,734 144,709 Selling, general and administrative expenses 32,563 30,155 27,162 26,535 116,415 Research and development 6,233 5,698 4,847 4,345 21,123 Operating income 1,548 5,552 217 (146 ) 7,171 Other income (expense), net (125 ) (412 ) (2,470 ) (64 ) (3,071 ) Interest expense (539 ) (748 ) (654 ) (1,188 ) (3,129 ) Income from continuing operations before income taxes 884 4,392 (2,907 ) (1,398 ) 971 Income tax expense (benefit) 160 (1,973 ) (1,616 ) (470 ) (3,899 ) Income from continuing operations 724 6,365 (1,291 ) (928 ) 4,870 Loss from discontinued operations, net of taxes (43 ) (271 ) (941 ) (1,379 ) (2,634 ) Net income $ 681 $ 6,094 $ (2,232 ) $ (2,307 ) $ 2,236 Basic earnings (loss) per common share: Continuing operations $ 0.03 $ 0.27 $ (0.05 ) $ (0.04 ) $ 0.20 Discontinued operations (0.02 ) (0.04 ) (0.05 ) (0.11 ) Basic earnings (loss) per common share $ 0.03 $ 0.25 $ (0.09 ) $ (0.09 ) $ 0.09 Diluted earnings (loss) per common share: Continuing operations $ 0.03 $ 0.26 $ (0.05 ) $ (0.04 ) $ 0.20 Discontinued operations (0.01 ) (0.04 ) (0.05 ) (0.11 ) Diluted earnings (loss) per common share $ 0.03 $ 0.25 $ (0.09 ) $ (0.09 ) $ 0.09 3 The following table presents fiscal 2010 quarterly and year-to-date unaudited revenue and operating income by reportable segment for the periods indicated, as adjusted for previously announced discontinued operations of FOBA, ND Graphics and Spandex Poland. For the Fiscal Quarters Ended For the Six Months Ended In thousands July 31, 2009 October 31, 2009 October 31, 2009 Sign Making and Specialty Graphics: Gerber Scientific Products $ 10,887 $ 13,375 $ 24,262 Spandex 53,138 55,689 108,827 Sign Making and Specialty Graphics 64,025 69,064 133,089 Apparel and Flexible Materials 35,060 37,094 72,154 Ophthalmic Lens Processing 11,503 14,002 25,505 Consolidated revenue $ 110,588 $ 120,160 $ 230,748 Sign Making and Specialty Graphics: Gerber Scientific Products $ (1,222 ) $ (1,240 ) $ (2,462 ) Spandex 3,033 3,492 6,525 Sign Making and Specialty Graphics 1,811 2,252 4,063 Apparel and Flexible Materials 4,159 3,298 7,457 Ophthalmic Lens Processing 695 1,625 2,320 Segment operating income 6,665 7,175 13,840 Corporate operating expenses (3,216 ) (4,304 ) (7,520 ) Consolidated operating income $ 3,449 $ 2,871 $ 6,320 The following table presents fiscal 2009 unaudited revenue and operating income by reportable segment for the periods indicated, as adjusted for previously announced discontinued operations of FOBA, ND Graphics and Spandex Poland. For the Fiscal Quarters Ended For the Fiscal Year Ended In thousands July 31, 2008 October 31, 2008 January 31, 2009 April 30, 2009 April 30, 2009 Sign Making and Specialty Graphics: Gerber Scientific Products $ 14,565 $ 18,954 $ 11,938 $ 12,003 $ 57,460 Spandex 69,111 62,581 45,430 49,665 226,787 Sign Making and Specialty Graphics 83,676 81,535 57,368 61,668 284,247 Apparel and Flexible Materials 48,949 45,382 36,437 32,197 162,965 Ophthalmic Lens Processing 15,540 15,636 12,386 13,981 57,543 Consolidated revenue $ 148,165 $ 142,553 $ 106,191 $ 107,846 $ 504,755 Sign Making and Specialty Graphics: Gerber Scientific Products $ (1,365 ) $ 150 $ 334 $ (1,509 ) $ (2,390 ) Spandex 3,453 2,675 704 3,453 10,285 Sign Making and Specialty Graphics 2,088 2,825 1,038 1,944 7,895 Apparel and Flexible Materials 3,666 4,929 2,778 1,501 12,874 Ophthalmic Lens Processing 115 1,773 737 573 3,198 Segment operating income 5,869 9,527 4,553 4,018 23,967 Corporate operating expenses (4,321 ) (3,975 ) (4,336 ) (4,164 ) (16,796 ) Consolidated operating income $ 1,548 $ 5,552 $ 217 $ (146 ) $ 7,171 4 Item 8.01Other Events The information furnished pursuant to Item 2.02 is incorporated by reference in, and made a part of, this Item 8.01. 5 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GERBER SCIENTIFIC, INC. Date:December 15, 2009 By: /s/Michael R. Elia Michael R. Elia Executive Vice President and Chief Financial Officer (On behalf of the Registrant and as Duly Authorized Officer) 6
